[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes before the court pursuant to General Statutes §46b-231 (n) as an appeal from a decision of the Family Support Magistrate dated December 7, 2001. The court, having reviewed the file, including a transcript of the proceedings before the Family Support Magistrate on December 7, 2001, hereby finds as follows:
That substantial rights of the appellant were prejudiced during the hearing before the Family Support Magistrate, in that:
1. The decision was arbitrary and a clearly unwarranted exercise of discretion because:
A. The court failed to consider any credible evidence of the appellant's present ability to pay an arrearage based upon the Child Support Guidelines, inter alia to review her current financial affidavit, prior to entering its order to make payments on the arrearage of $55.00 per week; and
B. The court failed to make an accurate determination of the existing arrearage, which was inconsistent with its own order that the state of Connecticut conduct an audit and that the appellant cooperate with the state in making that determination, including her preparation of acurrent financial affidavit within one week following the date of thehearing. (Tr. 12-7-01, p. 6); and
2. The court's finding that it was "allowed to raise the arrearage payment, now that the child has reached eighteen, to 50% of the oldcurrent order," is clearly erroneous as a matter of law. (Tr. 12-7-01, p. 5)
THEREFORE, IT IS HEREBY ORDERED THAT:
The decision of the Family Support Magistrate is hereby OVERRULED. The matter is remanded to the Family Support Magistrate for further CT Page 4581 proceedings consistent with this Memorandum of Decision, and that no costs are taxed to either party.
SHAY, J.